Citation Nr: 0945123	
Decision Date: 11/27/09    Archive Date: 12/04/09

DOCKET NO.  07 09 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for left hand osteoarthritis. 

2.  Entitlement to service connection for skin cancer of the 
left arm.

3.  Entitlement to service connection for cancer of the lip.

4. Entitlement to service connection for an inner ear 
disability, to include vertigo.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss disability.

6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1951 
to February 1955.

These matters come before the Board of Veterans' Appeals 
(Board) from an August 2008 rating decision (lip cancer and 
tinnitus), February 2007 rating decision (bilateral hearing 
loss disability), July 2006 rating decision (inner ear 
disability, cancer of the left arm), and March 2006 rating 
decision (osteoarthritis of the left hand) of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Muskogee, 
Oklahoma.  

In September 2009, the Veteran and a witness testified at a 
videoconference hearing before the undersigned.  A transcript 
of that hearing is of record.  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a Veteran's dissatisfaction with an initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the question as 
to a rating for left hand osteoarthritis currently before the 
Board was placed in appellate status by a notice of 
disagreement expressing dissatisfaction with an original 
rating assignment, the Board has characterized the rating 
issue on appeal as a claim for higher initial evaluation of 
an original award.  Analysis of that issue therefore requires 
consideration of the rating to be assigned effective from the 
date of award of service connection for the claim.

The record reflects that the Board received new evidence from 
the Veteran that was associated with the claims folder after 
the issuance of the most recent supplemental statement of the 
case.  Under 38 C.F.R. § 20.1304(c), additional pertinent 
evidence must be referred to the agency of original 
jurisdiction (AOJ) if such evidence is not accompanied by a 
waiver of AOJ jurisdiction.  In the present case, the Veteran 
waived RO consideration of the evidence when he submitted the 
evidence.

At the September 2009 videoconference Board hearing, this 
appeal was advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The issues of entitlement to service connection for cancer of 
the lip, cancer of the left arm, an inner ear disability, 
hearing loss and tinnitus are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's left hand osteoarthritis results in 
decreased grip strength, weakness, limitation of motion, and 
decreased dexterity; however, the competent clinical evidence 
of record does not establish that the Veteran's left hand 
osteoarthritis results in ankylosis of an individual or 
multiple digit(s), or that he has a scar which causes 
limitation of motion, is painful on examination, or is 
unstable..

2.  In an unappealed June 2005 decision, the RO denied 
service connection for bilateral hearing loss disability and 
tinnitus.  



3.  Evidence submitted subsequent to the June 2005 decision 
is not cumulative or redundant, relates to an unestablished 
fact necessary to substantiate the claims of entitlement to 
service connection for bilateral hearing loss and tinnitus, 
and raises a reasonable possibility of substantiating the 
claims. 


CONCLUSIONS OF LAW

1.  Resolving all doubt in his favor, the criteria for a 20 
disability evaluation, but no greater, for left hand 
osteoarthritis have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.71a, 
Diagnostic Code (DC) 5228 (2009), 38 C.F.R. 4.118, Diagnostic 
Codes §§ 7801 - 7805 (2009).

2.  Evidence received since the June 2005 RO decision 
that denied service connection for bilateral hearing 
loss disability, which was the last final denial with 
respect to this issue, is new and material; the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156, 20.302, 20.1103 (2009).

3.  Evidence received since the June 2005 RO decision 
that denied service connection for tinnitus, which was 
the last final denial with respect to this issue, is new 
and material; the claim is reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156, 20.302, 
20.1103 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  



Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, it will assist in substantiating or that is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  



Because the March 2006 rating decision granted the Veteran's 
claim of entitlement to service connection for left hand 
osteoarthritis, that claim is now substantiated.  
The United States Court of Appeals for the Federal Circuit 
and the United States Court of Appeals for Veterans Claims 
(Court) have held that once service connection is granted the 
claim is substantiated, additional notice is not required, 
and any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).
Thus, his filing of a notice of disagreement to the March 
2006 initial rating assignment does not trigger additional 
notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. 
§ 3.159(b)(3) (2009).  Rather, the Veteran's appeal as to the 
initial rating assignment triggers VA's obligation to advise 
the Veteran of what is necessary to obtain the maximum 
benefit allowed by the evidence and the law.  38 U.S.C.A. 
§§ 5104, 7105 (West 2002).  This has been accomplished here, 
as will be discussed below.

The January 2009 statement of the case (SOC), under the 
heading "Pertinent Laws; Regulations; Ratings Schedule 
Provisions," set forth the relevant diagnostic codes (DC) for 
rating the disability at issue.  The appellant was thus 
informed of what was needed to achieve the next-higher 
schedular rating.  Therefore, the Board finds that the 
appellant has been informed of what was necessary to achieve 
a higher rating for the service-connected disability at 
issue.  

With respect to the petition to reopen the claims for service 
connection for hearing loss and tinnitus, the Board notes 
that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit sought by the claimant.  Kent v. Nicholson, 
20 Vet. App. 1, 10 (2006).  The duty to notify requires, in 
the context of a claim to reopen, the Secretary to look at 
the bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.

In the decision below, the Board has reopened the Veteran's 
claims for service connection for hearing loss and tinnitus, 
and therefore, regardless of whether the requirements of Kent 
have been met in this case, no harm or prejudice to the 
appellant has resulted.  Thus, the Board concludes that the 
current laws and regulations as they pertain to new and 
material evidence have been complied with, a defect, if any, 
in providing notice and assistance to the veteran was at 
worst harmless error in that it did not affect the essential 
fairness of the adjudication.  Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 
112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92.

Duty to assist

With regard to the duty to assist, the claim's file contains 
the Veteran's service treatment records (STRs), VA and 
private treatment and examination records, and the statements 
of the Veteran and his spouse, to include their testimony at 
a videoconference Board hearing.  The Board has perused the 
medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding pertinent evidence with respect to 
the Veteran's claims.

With regard to the claim for an initial disability rating in 
excess of 10 percent for left hand osteoarthritis, the 
Veteran was afforded VA examinations in February 2006 and in 
January 2009.  38 C.F.R. § 3.159(c) (4).  To that end, when 
VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the VA opinions obtained in this case 
are more than adequate.  The February 2006 examination 
included a physical examination of the Veteran, photographs 
of the Veteran's left hand, and an x-ray of the Veteran's 
left hand.  The report of the examination contains findings 
necessary to evaluate the disability under the applicable 
diagnostic code rating criteria.  The January 2009 
examination report reflects that the examiner considered x-
rays of the Veteran's left hand, as well as the results of a 
physical examination, including range of motion testing.  
Although the January 2009 VA examiner did not specifically 
address weakness of the left hand, the Board finds that the 
examination was adequate as it addressed the Veteran's range 
of motion and pain upon range of motion with regard to the 
applicable diagnostic codes.  Moreover, pain, fatigue, 
weakness, lack of endurance, and incoordination, were 
considered by the February 2006 VA examiner and are noted in 
the medical report. 

Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the increased initial rating issue on appeal has been met.  
38 C.F.R. § 3.159(c) (4).  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claims.  

Legal criteria

Service Connection

Service connection is warranted if it is shown that a Veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service or for aggravation of a 
pre-existing injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R.
§ 3.303(d).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) competent evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Where a Veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and hearing loss disability or tinnitus, 
as an organic disease of the nervous system, becomes manifest 
to a degree of 10 percent or more within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in or aggravated by service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309 (2009).  

Disability Evaluations

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2009).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating 
will be assigned.  Id.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  Id. § 4.3.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the Veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, an appeal from the initial assignment of a 
disability rating, such as the appeals in this case, requires 
consideration of the entire time period involved, and 
contemplates staged ratings where warranted.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis, due 
to trauma, substantiated by x-ray findings, will be rated as 
degenerative arthritis. Under 38 C.F.R. § 4.71a, Diagnostic 
Code 5003, degenerative arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate Codes for the specific joint or joints 
involved.  Any limitation of motion is considered non-
compensably disabling.  A 10 percent rating is warranted when 
limitation of motion under the appropriate diagnostic code in 
non-compensable or when there is x-ray involvement of 2 of 
more major joints or 2 or more minor joint groups.  A 20 
percent rating is permitted when there is x-ray evidence of 
degenerative arthritis involving 2 or more major joints or 2 
or more minor joint groups with occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5010 
(2009).


New and material evidence

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra. Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
is existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  In determining whether evidence is new and 
material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
However, lay assertions of medical causation cannot serve as 
the predicate to reopen a claim under § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the appellant in developing the facts 
necessary for the claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002) (eliminating the concept of a well-grounded 
claim).

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the U.S. Court of 
Appeals for the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to each claim.

Left Hand Osteoarthritis

As service connection has been established for left hand 
osteoarthritis from February 14, 2005, the rating period on 
appeal is from February 14, 2005.  38 C.F.R. § 3.400(o)(2) 
(2009).  However, in accordance with 38 C.F.R. §§ 4.1 and 4.2 
(2008) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the history of a disability is for consideration in rating a 
disability.

The Veteran injured his left hand while in service, which 
resulted in osteoarthritis.  As noted above, he was granted 
service connection for osteoarthritis of the left hand with 
an evaluation of 10 percent.  He contends that the disability 
should be rated higher.  The Veteran is left hand dominant.

The Veteran testified at a September 2009 videoconference 
Board hearing.  Upon questioning by the judge, the Veteran 
stated that he could touch all of his fingertips to his palm 
"pretty well", except his pinky on some days (See 
transcript, page 32).  However, upon questioning by his 
representative, he stated that his index finger is the only 
one that can touch the palm. (See transcript, page 33).  The 
Veteran's wife testified that whether the Veteran can touch 
parts of his hand with his fingers depends on swelling.  The 
Veteran also testified that his left hand disability does not 
limit his daily activities "too much" because he is not 
employed.  However, following any type of prolonged physical 
activity utilizing the hand, he testified that a tendon in 
his left hand swells up and pulls his thumb, but that he has 
not received any physical therapy for this condition (other 
than in service).

The Veteran underwent VA examinations of his left hand in 
February 2006 and in January 2009.  The February 2006 
examination report reflects that the Veteran had difficulty 
tying his shoelaces and fastening buttons with his left hand.  
A hand dexterity examination revealed the gap between the 
proximal transverse creases of the palm to the left hand long 
fingertip to be 4 centimeters.  With the thumb attempting to 
oppose the fingers, the measurement between the tip of the 
left thumb and the tip of the fingers was 0 between the thumb 
and each of the other fingers (index, long, ring, and 
little).  The range of motion of the left digits was as 
follows:  

Thumb
Radial Abduction 70 degrees
Palmar Abduction 70 degrees
MP (metacarpal phalangeal joint) flexion 60 degrees
IP flexion 60 degrees 
Opposition of the thumbs was within normal range.

Index finger
DIP (distal interphalangeal), flexion: 70 degrees
PIP (proximal interphalangeal) , flexion 110 degrees
MP, flexion  90 degrees

Long finger 
DIP, flexion: 70 degrees
PIP, flexion 100 degrees, with pain at 100 degrees
MP, flexion  80 degrees, with pain at 80 degrees

Ring finger
DIP, flexion: 70 degrees
PIP, flexion 110 degrees
MP, flexion  90 degrees

Little Finger
DIP, flexion: 60 degrees, with pain at 60 degrees
PIP, flexion 105 degrees, with pain at 105 degrees
MP, flexion 80 degrees, with pain at 80 degrees

The examiner noted that the Veteran reported that he has pain 
located in his left hand which occurs approximately 8 to 10 
times per week, and lasts approximately 10 to 15 seconds each 
time.  He described the pain as being a 10 on a scale of 1 to 
10.  He further reported that when the pain occurs he can 
usually rub his hand to improve the pain.  He occasionally 
takes medication for the pain, and the majority of time, he 
can function without medication.  The examiner noted that 
pain, fatigue, weakness, lack of endurance, and 
incoordination do not cause additional functional loss after 
repetitive use or during flare-ups.

The January 2009 VA examination report reflects that the 
Veteran reported that in the last two to three years, there 
has been a gradual stiffening of the skin and tendons on the 
palmar aspect of the left hand.  He further reported that 
when he tries to use any kind of tool (such as a screwdriver 
or a wrench), he has pain in the palm of his hand which 
limits his ability to use the tools for no more than one 
hour.  He also reported that if he holds garden tools for one 
to two hours, he will have pain and will be unable to do any 
type of work with his left hand for two to three days.  

The January 2009 VA examination report reflects the following 
range of motion for all digits:
DIP: 0 to 45 degrees
PIP: 5 to 100 degrees
MP: 5 to 90 degrees

The examiner noted that the Veteran was unable to fully 
extend the fingers at the PIP and MCP joints.  The gap 
between the tip of the fingers and the thumb was 0 inches.  
The Veteran was able to oppose the fingers with the thumb.  
Examination of the hand showed tightness of the tendons and 
the skin of the palm of the hand which precludes the ability 
to fully extend the fingers at the MCP joints.  The examiner 
also noted that the Veteran experienced decreased dexterity 
and grip strength on his left hand, and that he had 
tenderness over the area.

Under DC 5228, a maximum of 20 percent is assigned for 
limitation of motion of the thumb with a gap of more than two 
inches (5.1cm) between the thumb pad and the fingers, with 
the thumb attempting to oppose the finger.  38 C.F.R. § 
4.71a.
As the clinical evidence of record reflects that the Veteran 
does not have a gap between the thumb pad and the fingers, an 
evaluation of 20 percent is not warranted. (See February 2006 
and January 2009 VA examination reports).  Indeed, as noted 
directly above, the Veteran was able to fully appose his 
thumb to all fingers.

The Board must also consider whether a higher disability 
rating is warranted based on functional loss due to pain or 
weakness, fatigability, incoordination, or pain on movement 
of a joint.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In addition, it is 
important to note that under 38 C.F.R. § 4.45(f) multiple 
involvements of the interphalangeal joints are considered 
groups of minor joints, ratable on parity with major joints.  
Here, the Board cannot ignore the evidence of record that the 
left hand disability results in pain and impairment to the 
Veteran's hand grip strength.  While the VA examinations 
reveal that the Veteran has range of motion greater than is 
required for an increased rating, they have also reported 
pain on movement, functional loss due to pain, lack of grip 
strength and related weakness.  With respect to his ability 
to grip items with the left hand, the Veteran has reported 
difficulty writing, gripping any heavy objects, or holding 
items with his right hand for more than a short time.  

In addition, there is x-ray evidence showing that the service 
related injury involves both the metacarpal and distal 
interphalangeal joints.  The Board finds that this 
constitutes involvement of 2 or more minor joints under 38 
C.F.R. § 4.45(f).  While there is some question as to whether 
the veteran has "incapacitating exacerbations," as is 
required for the 20 percent evaluation under 38 C.F.R. § 
4.71a, DC 5010, the Veteran has provided credible testimony 
as to how the disability has a significant impact on his 
activities of daily living.  Given such testimony, and 
affording the Veteran the benefit of the doubt, the Board 
finds that the disability more closely approximates the 
criteria for an initial 20 percent evaluation under this 
diagnostic code.

The Board has considered whether a higher rating is possible 
under another diagnostic code, and finds that it is not.  
There is no evidence of ankylosis of multiple digits, or 
individual digits, which would warrant application of 
Diagnostic Codes 5216 - 5227. 

The Board has considered whether a separate rating is 
warranted for a scar.  In this regard, the record reflects 
that, on VA examination in January 2009, the Veteran reported 
that the Veteran's scar is not tender and he has no 
complaints associated with the scar itself.  The scar is 2 
centimeters, well healed, and not fixed to the underlying 
tissue.  There was no pain in the scar upon palpation, no 
disfigurement, and no ulceration or breakdown of the scar 
site.  In addition, the examiner noted that the scar does not 
cause limitation of function.  As such, a separate rating for 
a scar is not warranted. 38 C.F.R. 4.118, Diagnostic Codes §§ 
7801 - 7805 (2009).

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  In this regard, the Board finds that there has 
been no showing by the Veteran that the service-connected 
left hand disability has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization so as to render impractical the application 
of the regular rating schedule standards.  The Board notes 
that in his September 2009 testimony, the Veteran testified 
that his left hand disability does not limit his activity 
"too much" and that if he had to "get out and make a 
living, it might be quite a bit of difference."  An 
evaluation cannot be made based on pure speculation.  In the 
absence of evidence of frequent periods of hospitalization or 
marked interference with employment, the Board finds that 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).


Bilateral Hearing Loss Disability

The Veteran filed a claim for bilateral hearing loss 
disability in February 2005.  By a decision, dated in June 
2005, the Veteran's claim was denied.  The RO determined that 
there was no evidence of a current hearing loss disability.  
The Veteran was notified of this decision in June 2005.  The 
Veteran did not timely appeal the decision, and it became 
final. 

Evidence at the time of the last final denial 

The evidence of record in June 2005, the time of the last 
final denial, included the Veteran's service treatment 
records (STRs) and personnel records.

The Veteran's STRs did not contain any evidence that the 
Veteran ever sought treatment for, or complained of, hearing 
loss.  The Veteran's February 1955 report of medical 
examination for separation purposes reflects that the 
Veteran's hearing was normal upon clinical examination using 
the whisper test.

Evidence since last final denial

The evidence received into the record, with regard to the 
hearing loss disability claim, since the last final denial of 
service connection includes an undated statement, which is 
purportedly from Dr. D.; medical reports from Dr. M.M. dated 
in March and December 2006; audiometric test results dated in 
May 2006 from O.M.C.; a statement from the Veteran, dated in 
July 2008; a medical record from Dr. D, dated in July 2003; 
audiometric results from B.C., dated in July 2003; and the 
statements of the Veteran and his spouse. 

For the reasons noted below, the Board finds that new and 
material evidence has been received to reopen the Veteran's 
claim for entitlement to service connection for bilateral 
hearing loss disability.  


The medical records of B.C., dated in July 2003, include a 
graph of the results of audiometric testing.  There is no 
contemporaneous interpretation in the claims file. The Board 
is unable to interpret audiograms which are presented in 
graphic rather than numerical form.  See Kelly v. Brown, 7 
Vet. App. 471 (1995).  However, the Board notes that the 
"comments" section of the report reflects a left and right 
high frequency decrease.  Unfortunately, the report does not 
state Hertz level at which the hearing decreases.  
Nevertheless, the Board finds that this is new and material 
evidence to reopen the Veteran's claim. 

The statement by Dr. D., dated in July 2008, states that it 
is his opinion that it is more likely than not that the 
Veteran's high frequency hearing loss is caused directly from 
the Veteran's duties in the Navy.  There is no evidence that 
Dr. D. reviewed the Veteran's claims file, and the statement 
appears to be based on the Veteran's self-reported history.  
In addition, there is no evidence that he considered the 
records of Dr. M.M. or the Veteran's labyrinthine disorder in 
reaching his conclusion.  The Board notes that in determining 
whether evidence is new and material, the credibility of the 
evidence is to be presumed.  Justus, supra.  

The audiometric results from O.M.C. reflect that the Veteran 
has a hearing loss disability for VA purposes in his right 
ear, but not in his left ear.

In a statement by the Veteran, dated in March 2006, the 
Veteran avers that he was told he has a disease related to 
Meniere's disease and would lose his hearing.   The evidence 
of record also includes the testimony of the Veteran's 
spouse, who testified that she did not notice any type of 
hearing problem with the Veteran until approximately 2003, 
more than 47 years after the Veteran separated from service.

Finally, the Veteran has averred that he was exposed to 
acoustic trauma while on the deck of the ship, while 
delivering mail, and while stamping mail.  

Accordingly, the Board concludes that the appellant has 
submitted evidence that is new and material, and the claim 
for service connection for bilateral hearing loss disability 
is reopened.

Tinnitus

The Veteran filed a claim for tinnitus in February 2005.  By 
a decision, dated in June 2005, the Veteran's claim was 
denied.  The RO found that there was no competent evidence 
linking the Veteran's purported tinnitus disability to his 
active service.  The Veteran was notified of this decision in 
June 2005.  The Veteran did not timely appeal the decision, 
and it became final. 

Evidence at the time of the last final denial 

The evidence of record in June 2005, the time of the last 
final denial, included the Veteran's service treatment 
records (STRs) and personnel records.

The Veteran's STRs did not contain any evidence that the 
Veteran ever sought treatment for, or complained of, 
tinnitus.  The Veteran's February 1955 report of medical 
examination for separation purposes reflects that the 
Veteran's hearing and ears were normal upon clinical 
examination.

Evidence since last final denial

The evidence received into the record, with regard to 
tinnitus, since the last final denial of service connection 
include a medical record from Dr. S.D., dated in July 2003.  
The record reflects that the Veteran sought treatment for 
dizziness and vertigo.  The report further reflects that the 
Veteran "has some occasional tinnitus in the right ear that 
seems to be new."   

A record from Dr. M.M., dated in March 2006, reflects that 
the Veteran has labyrinthine disorder and tinnitus.  A record 
from Dr. M.M., dated in December 2006, reflects that the 
Veteran sought treatment for vertigo.  The report reflects 
that the Veteran "denied fluctuations in hearing, pressure 
symptoms, or tinnitus that is made worse or occurs with any 
type of dizziness."


As noted above, the evidence also includes the testimony of 
the Veteran's spouse, who testified that she did not notice 
any type of hearing problem with the Veteran until 
approximately 2003, more than 47 years after the Veteran 
separated from service.  In addition, the evidence also 
includes the statements of the Veteran that he currently has 
tinnitus and that he had acoustic trauma in service with 
regard to large gun fire, casting stamps in the mail room, 
and being on a ship.

A statement purportedly by Dr. D., dated in July 2008, states 
that it is his opinion that it is more likely than not that 
the Veteran's tinnitus is caused directly from the Veteran's 
duties in the Navy.  There is no evidence that Dr. D. 
reviewed the Veteran's claims file, and the statement appears 
to be based the Veteran's self-reported history.  In 
addition, there is no evidence that he considered the records 
of Dr. M.M. or the Veteran's labyrinthine disorder in 
reaching his conclusion.  As noted above, in determining 
whether evidence is new and material, the credibility of the 
evidence is to be presumed.  Justus, supra.  The Board finds 
that Dr. D's statement is new and material.

Accordingly, the Board concludes that the appellant has 
submitted evidence that is new and material, and the claim 
for service connection for tinnitus is reopened.


ORDER

Entitlement to an initial rating of 20 percent for left hand 
osteoarthritis is granted, subject to the law and regulations 
governing the payment of monetary awards.

Since new and material evidence has been received to reopen 
the claim of entitlement to service connection for bilateral 
hearing loss disability, the claim is reopened, and the 
appeal is allowed to this extent.

Since new and material evidence has been received to reopen 
the claim of entitlement to service connection for tinnitus, 
the claim is reopened, and the appeal is allowed to this 
extent.

REMAND

Hearing loss disability and tinnitus

Having reopened the Veteran's claim for bilateral hearing 
loss disability and tinnitus, the Board must now determine 
whether the reopened claims of entitlement to service 
connection for bilateral hearing loss disability and tinnitus 
may be granted on the merits, de novo.  Under the VCAA, VA 
has a duty to assist the Veteran in the development of a 
claim.  This includes providing a VA examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

VA has a duty to provide an examination when the record lacks 
evidence to decide the Veteran's claim and there is evidence 
of (1) a current disability, (2) an in-service event, injury, 
or disease, (3) some indication that the claimed disability 
may be associated with the established event, injury, or 
disease, and (4) insufficient competent evidence of record 
for VA to make a decision.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

As noted above, the claims file contains evidence that the 
Veteran has a current hearing loss; however, there is 
conflicting evidence as to whether he has a left ear hearing 
loss, and to what extent.  The Veteran has indicted that he 
experienced acoustic trauma in service, and a statement, 
purported by Dr. D, indicates that the Veteran's hearing loss 
and tinnitus are causally related to active service.  
However, the Veteran has also averred that his hearing loss 
may be related to a condition similar to Meniere's Disease, 
the Veteran's spouse testified that she was unaware of any 
hearing problems with the Veteran until his dizziness 
problems in 2003, and there is no evidence of record that the 
Veteran complained of, or sought treatment for tinnitus, 
until his problems with vertigo.  Furthermore, a December 
2006 private medical report from Dr. M.M. reflects that the 
Veteran was diagnosed with labyrinthine disorder.  
Labyrinthitis is defined as an inflammatory disorder of the 
inner ear or labyrinth, which can produce disturbances of 
balance and hearing.

Based on this evidence, the Board finds that the Veteran 
should be afforded a VA examination to determine the extent, 
and etiology, of any current hearing loss and/or tinnitus 
problems. 

Cancer of the lip

The evidence of record includes a March 1999 private medical 
report from Dr. M. G. M.  The report reflects that a biopsy 
of tissue take from the Veteran's lower lip indicated a 
diagnosis consistent with leukoplakia/early squamous cell 
carcinoma.  The Veteran avers that he was exposed to sun 
while on active service while serving aboard ship(s) in the 
Pacific Ocean.  The Veteran's STRs reflect that he served 
aboard the U.S.S. Philippine Sea, and that he served aboard 
that ship for over three (3) years.  The Veteran further 
avers that his cancer is etiologically related to such 
exposure.  

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu, 
supra.  Therefore, the Board finds that a VA medical opinion 
should be obtained with regard to the issue of etiology of 
the Veteran's cancer of the lip.  The Board finds that 
additional treatment records with regard to this cancer may 
provide pertinent evidence, and that VA should attempt to 
obtain any such records identified by the Veteran, which have 
not already been obtained.

Inner ear disability

The Veteran avers that he has vertigo due to active service.  
As noted above, March 2006 and December 2006 private medical 
reports from Dr. M.M. reflect that the Veteran complained of, 
and sought treatment for, labyrinthine disorder.    The 
Veteran avers that his exposure to acoustic trauma while on 
service between 1951 and 1955 is the cause of his inner ear 
disability, to include his previously discussed hearing loss 
and tinnitus.  Based on this evidence, the Board finds that 
the Veteran should be afforded a VA examination to determine 
the extent, and etiology, of any current inner ear 
disability. 

Skin cancer of the left arm

The Veteran's STRs reflect that in April 1954, he sustained a 
small laceration of the left hand by a tooth, while in a 
fight.  The laceration was sutured, but subsequently required 
a splint, moist compresses, penicillin, and drainage.  The 
Veteran is service-connected for a left hand osteoarthritis 
disability.  The evidence of record includes a February 2006 
private medical report from Drs. M.G.M. and C.M.  The report 
notes a diagnosis of squamous cell carcinoma of the left 
upper arm.  The Veteran avers that this cancer is 
etiologically related to his in service left hand injury, or 
from sun exposure or cold weather exposure while on active 
service.  The Board notes that there is no medical evidence 
of record causally relating the Veteran's squamous cell 
carcinoma to the Veteran's left hand disability.  To the 
contrary, the February 2006 private medical report states 
that the Veteran's cancer is "most likely sun exposure 
related over many years."  As noted above, the Veteran's 
STRs reflect that he served aboard the U.S.S. Philippine Sea.  
The Veteran contends that he worked as a mail clerk, but was 
required to be on various parts of the ship, to include the 
deck.  

The Board finds that a VA medical opinion should be obtained 
with regard to the issue of etiology of the Veteran's cancer 
of the left arm.  The Board finds that additional treatment 
records with regard to this cancer may provide pertinent 
evidence, and that VA should attempt to obtain any such 
records identified by the Veteran, which have not already 
been obtained.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to complete and 
return a provided VA Form 21-4142, 
Authorization and Consent to Release 
Information, for all medical treatment 
facilities in which he was treated for an 
inner ear disorder, cancer of the lip, 
and/or cancer of the left arm.  After 
obtaining a completed VA Form 21-4142, the 
AOJ should attempt to obtain any pertinent 
medical records, not already associated 
with the claims file.

2.  After requesting and obtaining any 
pertinent records, if possible, and 
associating them with the claims file, the 
RO should afford the Veteran VA 
examinations, with the appropriate 
specialists, to determine the extent and 
etiology of the Veteran's hearing loss, 
tinnitus, and inner ear disability.  In 
addition, the RO should obtain a VA opinion 
with regard to the etiology of the 
Veteran's cancer of the lip, and cancer of 
the left arm.  All necessary tests should 
be performed.  The clinicians are requested 
to furnish an opinion concerning whether it 
is at least as likely as not (50 percent or 
greater) that the Veteran has any current 
hearing loss disability, tinnitus, inner 
ear disability, or cancer of the lip and/or 
left arm, related to his military service.  
The clinician(s) opining on the Veteran's 
hearing loss and tinnitus should address 
the Veteran's diagnosis of labyrinthine 
disorder and its relationship to any 
current diagnosis of hearing loss or 
tinnitus.  The clinician opining on the 
Veteran's cancers should address the 
Veteran's contentions that his cancers may 
be linked to cold weather exposure and/or 
sun exposure while on active service, and 
his contention that his cancer on the arm 
may be linked to his left hand 
osteoarthritis.

The VA clinicians are advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.

The clinicians are requested to provide a 
complete rationale for his or her opinion, 
as a matter of medical probability, based 
on his or her clinical experience, medical 
expertise, and established medical 
principles.  The clinicians should review 
the claims folder, to include this remand, 
and this fact should be noted in the 
accompanying medical report(s).

The Veteran should be advised that failure 
to appear for an examination as requested, 
and without good cause, could adversely 
affect his claims, to include denial.  See 
38 C.F.R. § 3.655 (2009).  

3.  After undertaking any other development 
deemed appropriate, the RO should readjudicate 
the issue on appeal.  If the benefit sought on 
appeal is not granted, the RO should issue a 
supplemental statement of the case and provide 
the Veteran and his representative with an 
appropriate opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


